Citation Nr: 0946791	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a heart disability 
as secondary to the service-connected posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic stress disorder (PTSD), including 
manifestations of a heart condition.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to April 
1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 2005, 
October 2007, and April 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
December 2005 rating decision, in pertinent part, denied 
service connection for a right shoulder condition.  The 
October 2007 rating decision denied service connection for 
coronary artery disease (CAD).  The April 2008 rating 
decision granted service connection for PTSD, evaluating the 
disability as 10 percent disabling, effective in March 2006.  

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is 
associated with the claim file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

In July 2009 the Board remanded the Veteran's claims of 
entitlement to service connection for a right shoulder 
disability and a heart disability as secondary to PTSD for 
additional development, and remanded the Veteran's claim of 
an evaluation in excess of 10 percent for PTSD, including 
manifestations of a heart condition, for preparation of a 
statement of the case (SOC) pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  Following the RO's issuance of the SOC 
regarding the claim of evaluation in excess of 10 percent for 
PTSD in October 2009, the Veteran filed a timely Form 9 
substantive appeal to the Board.  Thus, the issue of an 
evaluation in excess of 10 percent for PTSD, including 
manifestations of a heart condition, is currently before the 
Board.  See 38 C.F.R. § 20.202.  

The issues of entitlement to service connection for a heart 
disability as secondary to PTSD and entitlement to a higher 
initial evaluation for PTSD, including manifestations of a 
heart condition, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt, the competent evidence shows a 
relationship between the current right shoulder disability 
and service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for a right shoulder 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the Veteran could result from the 
grant of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384. 393 (1993).





Analysis

The Veteran seeks service connection for a right shoulder 
disability.  The Veteran contends that his right shoulder 
disability is related to injuries during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current right shoulder disability.  A VA 
examination was conducted in September 2009.  Following a 
physical examination and x-rays of the right shoulder, an 
impression of arthrosis of the right acromioclavicular joint 
was given.  

The July 2009 Board remand noted that the Veteran injured his 
right shoulder lifting ammunition during service, and that he 
has manifested symptoms of a right shoulder disability from 
that time to the present.  Thus, the Board has conceded that 
the Veteran injured his right shoulder during service.  The 
Veteran's personnel record indicates that his military 
occupational specialty (MOS) was in Ammunition.  

As the record shows a current right shoulder disability and 
an injury to the Veteran's right shoulder during service, the 
determinative issue is whether these are related.   

A VA examination was conducted in September 2009.  The 
examiner noted a review of the claim file.  The examiner 
noted the Veteran had to lift heavy ammunition and ordinance 
while he served in World War II.  The Veteran reported that 
he had pain and problems with his right shoulder for several 
years.  The examiner opined that it is at least as likely as 
not that the right shoulder pathology had its onset during 
service or is the result of the Veteran's active service.  
The rationale provided for this opinion was that the Veteran 
has documentation in his military service records detailing 
his duties in Ordinance management and handling.  The Veteran 
was very detailed in his description of heavy lifting and all 
munitions had to be loaded manually.  Due to this manual 
labor it is believed that the right shoulder pathology 
started during World War II.  

There is no reason to disbelieve the statements of the 
Veteran with respect to the heavy lifting he did in 
performing his military duties; there is no competent medical 
evidence that his current right shoulder disability is not 
the result of the heavy lifting he did in performing his 
military duties; and there is no competent evidence of any 
kind that he injured his right shoulder post-service.

The September 2009 VA examination report is competent medical 
evidence, and there is no medical evidence of record 
indicating that the Veteran's current right shoulder 
disability is not related to service.  Therefore at the very 
least, the evidence is in equipoise and any doubt is resolved 
in the Veteran's favor.  Accordingly, service connection for 
a right shoulder disability is warranted.




ORDER

Entitlement to service connection for a right shoulder 
disability is granted.  


REMAND

The Veteran seeks service connection for a heart disability 
as secondary to PTSD and entitlement to a higher initial 
evaluation for PTSD, including manifestations of a heart 
condition.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  

The Veteran's service connection and increased rating claims 
must be remanded for numerous reasons.

First, in November 2009 the Board received additional medical 
evidence from the Veteran, which is not duplicative of 
evidence of record.  The newly submitted medical evidence 
relates to treatment for the Veteran's heart and indicates 
that the Veteran has problems with his memory.  However, no 
waiver accompanied the evidence and therefore a remand 
pursuant to 38 C.F.R. § 20.1304 is necessary because the 
Veteran has not specifically waived RO consideration of the 
newly submitted evidence.  See 38 C.F.R. § 20.1304.  

Second, regarding the Veteran's claimed heart disability, the 
medical evidence of record, specifically private treatment 
records dated in August 2004, indicate that the Veteran has 
coronary artery disease (CAD) and other heart related 
disorders.  The Veteran was granted service connected for 
PTSD in the April 2008 rating decision on appeal, with a 10 
percent evaluation effective March 16, 2006.  The Veteran 
submitted a January 2007 newspaper article indicating that 
there is a link between war trauma and future heart attacks, 
however generic texts that do not address the facts of a 
particular veteran's case, such as the one offered, do not 
constitute competent medical evidence of causality.  See 
Sacks v. West, 11 Vet. App. 314 (1998).  No VA examination 
regarding the etiology of the Veteran's heart disability has 
been provided.  Thus, because the current record contains 
competent medical evidence of a current heart disability, 
which could be secondary to the Veteran's service-connected 
PTSD, a VA medical examination must be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c).  

Third, regarding the Veteran's claim of entitlement to a 
higher initial evaluation for PTSD, the July 2009 Board 
decision recharacterized the issue to include possible 
manifestations of a heart condition.  A VA examination was 
conducted in March 2008 to assess the severity of the 
Veteran's PTSD, however the examiner did not address whether 
the Veteran's PTSD manifests symptoms of a heart condition or 
any type of psychosomatic symptoms related to the Veteran's 
heart.  Likewise, during his June 2009 hearing the Veteran 
indicated that his PTSD symptoms may be worse.  Thus, because 
the most recent VA examination is inadequate in regard to 
whether the Veteran's PTSD manifests a heart condition and 
because the Veteran testified that his PTSD may have worsened 
since his last VA examination, a new VA examination should be 
provided to assess the current severity of the Veteran's 
PTSD.  See 38 C.F.R. § 3.159(c).  

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examinations 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed heart disability.  
As to any heart disability identified, the 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not caused or aggravated by the Veteran's 
service-connected PTSD disability.

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must note and specifically 
address in his opinion the January 2007 
newspaper article submitted by the 
Veteran.  

2.  Following the completion of #1 above, 
schedule the Veteran for a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD 
disability.  The examiner is asked to 
provide a medical opinion as to whether it 
is at least as likely as not that the 
Veteran's PTSD manifests any heart 
condition or psychosomatic symptoms 
related to the heart, for example an 
irregular heart beat, which are separate 
and distinct from any identified heart 
disability found by the VA medical 
examiner who is examining the Veteran for 
his service connection for a heart 
disability claim.   

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must note and specifically 
address in his opinion the VA medical 
examination report for the Veteran's 
service connection for a heart disability 
claim.   

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


